Citation Nr: 0701721	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-10 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the rating decision dated March 1990 was based upon 
clear and unmistakable error (CUE) in denying entitlement to 
service connection for asthma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that a March 1990 rating decision was not 
clearly and unmistakably erroneous.  

The Board notes that a January 2004 rating decision 
determined that new and material evidence had not been 
received to reopen a claim of service connection for asthma.  
A timely notice of disagreement was received in March 2004.  
A statement of the case was issued in August 2004.  However, 
the veteran did not file a timely substantive appeal, and 
this issue was not certified for appeal.  In this regard, the 
Board notes that his November 2004 notice of disagreement as 
to the July 2004 rating decision on CUE was received within 
one year of the January 2004 rating decision on the new and 
material evidence issue.  However, the November 2004 notice 
of disagreement expressly addressed only the CUE claim and 
the Board does not view this communication as a substantive 
appeal on the new and material evidence issue.  Moreover, 
although a VA Form 646 filed by the veteran's representative 
in May 2005 did include the new and material evidence issue, 
this communication was received well beyond the filing period 
for a timely substantive appeal from the January 2004 rating 
decision.  In sum, the Board finds that the new and material 
evidence issue is not in appellate status.  See 38 C.F.R. § 
20.200 (2006).  


FINDINGS OF FACT

1.  In a March 1990 rating decision, the RO denied 
entitlement to service connection for asthma because the RO 
fond that the evidence showed that the asthma existed prior 
to service and was not aggravated by service.  The veteran 
was notified of this decision and he did not file an appeal.

2.  With respect to the March 1990 rating decision, the facts 
known at the time were before the adjudicators and the law 
then in effect was correctly applied, and this rating 
decision did not contain an undebatable error that was 
outcome determinative.  


CONCLUSION OF LAW

The March 1990 rating decision may not be reversed or amended 
on the basis of CUE.  38 C.F.R. § 3.105(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002), is not applicable to a claim for revision or 
reversal of a final decision on the basis of CUE.  See 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc).  

Pertinent Law and Regulations

CUE Law and Regulations

RO decisions for which a timely notice of disagreement is not 
filed become final.  38 U.S.C.A. § 7105.  38 C.F.R. 
§ 20.1103.  Previous determinations which are final and 
binding will be accepted as correct in the absence of CUE.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111; 
38 C.F.R. §§ 3.105, 20.1400.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court of Appeals 
for Veterans Claims (Court) stated that CUE is a very 
specific and rare kind of error.  Id. at 43.  The Court noted 
that CUE is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id.  The Court further indicated that in order to 
raise a valid claim of CUE, the veteran must specifically 
indicate what the error is and that unless it is the type of 
error that, if true, would be CUE on its face, the veteran 
must provide persuasive reasons why the decision would have 
been manifestly different but for the error.  Id. at 44.  The 
Court stated that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger.  Id.   

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or 
regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
CUEs "are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  The 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Id.  Similarly, broad brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of error cannot constitute a valid claim of 
CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  In addition, 
the Court has held that VA's breach of its duty to assist 
cannot form a basis for a claim of CUE.  Caffrey v. Brown, 
6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist 
caused incomplete record but not incorrect record).  

When there is evidence both pro and con on the issue, it is 
impossible for a veteran to succeed in showing that the 
result would have been manifestly different.  Simmons v. 
West, 14 Vet. App. 84, 88 (2000). 

For the purposes of authorizing benefits, reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the correct decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  

Law and Regulations in effect at the time of the March 1990 
rating decision

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service, during a period of war.  38 
U.S.C § 310 (West 1988).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C. § 311 (West 1988).  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  History of preservice existence of conditions 
recorded at the time of the examination does not constitute a 
notation of such conditions but will be considered together 
will all other material evidence in determinations as to 
inception.  Determinations should not be based on medical 
judgment alone as distinguished from accepted medical 
principles, or on history alone without regard to clinical 
factors pertinent to the basic character, origin and 
development of such injury or disease.  They should be based 
on thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof.   History 
conforming to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles in relation to value consistent 
with accepted medical evidence relating to incurrence, 
symptoms, and course of the injury or disease, including 
official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  Signed statements of veterans relating to the 
origin, or incurrence of any disease or injury made in 
service if against his or her own interest is of no force and 
effect if other data do not establish the fact.  Other 
evidence will be considered as though such statement were not 
of record.  38 C.F.R. § 3.304 (1989).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 353 (West 1988); 38 
C.F.R. § 3.306 (1989).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306 (1989).    

Analysis

The veteran did not appeal the March 1990 determination.  
Therefore, this decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  Such final decisions 
may, however, be reversed or amended where evidence 
establishes that CUE existed.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).  

The veteran and his representative contend that the March 
1990 rating decision, which denied service connection for 
asthma, was clearly and unmistakably erroneous.  The veteran 
argues that asthma was not noted upon the veteran's service 
entrance examination, and the conclusion that the asthma pre-
existed service appears to be based solely on the history 
given by the veteran at the time that he was being treated 
for this condition.  The veteran argues that since the asthma 
was not noted upon entrance examination, and no medical 
evidence was obtained to rebut the presumption of soundness 
at the time he entered service, service connection should 
have been granted for asthma.  The veteran further argues 
that even if the asthma did exist prior to service, there was 
no evidence at the time of the March 1990 rating decision to 
overcome the presumption that the asthma was aggravated by 
service.  

In a May 2005 statement, the veteran's representative argues 
that the facts in the veteran's case are similar to the facts 
in Crowe v. Brown, 7 Vet. App. 238 (1994).  The 
representative indicated that the Court in Crowe held that 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304(b), the 
presumption of soundness can be rebutted by CUE that an 
injury or disease existed prior to service.  The burden of 
proof is on VA to rebut the presumption by producing clear 
and unmistakable evidence that the veteran's asthma existed 
prior to service and if the government meets this 
requirement, that the condition was not aggravated in 
service.  Crowe v. Brown, 7 Vet. App. 238, 246-247 (1994).  
The representative again argued that in the veteran's case, 
the March 1990 rating decision was clearly and unmistakably 
erroneous because the rating decision denied service 
connection for asthma when the evidence showed that the 
condition was not noted upon entrance examination and the 
conclusion that the asthma pre-existed service appeared to be 
based solely on the history given but the veteran at the time 
he was being treated for the condition.  The representative 
further argued that even if the asthma existed prior to 
service, there was no evidence at the time of the rating 
decision to overcome the presumption that the condition was 
aggravated by service.  The representative argued that 
whether a condition is permanently aggravated by service is 
medical decision that should be made by a physician, not by 
VA's lay decision makers.   

The Board notes that the veteran's representative appears to 
be arguing that the RO, in the March 1990 rating decision, 
should have considered the Court's holding in Crowe.  The 
Board notes that the Crowe case was not decided at the time 
of the March 1990 rating decision.  However, the law and 
regulations in effect at the time of the March 1990 rating 
decision required clear and unmistakable evidence to rebut 
the presumption of soundness, and the Board will consider 
these laws and regulations when determining whether there is 
CUE in the March 1990 rating decision.    

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and not on subsequent 
determinations of record.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).  In determining whether the prior final rating 
decision is the product of CUE, the question is not whether 
the Board would have reached the same conclusion, but whether 
that decision contained an undebatable error that was outcome 
determinative.  

After consideration of the record and law that existed at the 
time of the March 1990 rating decision, the Board concludes 
that the correct facts as they were known at the time, and 
the correct law was considered and applied by the RO in the 
March 1990 rating decision.  The Board finds that the March 
1990 rating decision was consistent with the law and 
regulations in effect at that time and the RO correctly 
applied the statutory and regulatory provisions.  In the 
March 1990 rating decision, the RO determined that service 
connection was not warranted for asthma because the asthma 
existed prior to service and was not aggravated during the 
veteran's period of service.  The RO's determination was 
supported by evidence of record at that time and was a 
reasonable exercise of adjudicatory judgment.  The March 1990 
rating decision notes that the evidence of record consisted 
of the service medical records, the VA examination dated in 
January 1990, and the S. Medical Center hospital summary 
dated in 1989.  The RO found that the veteran was treated for 
asthma in January 1970 and it was determined that the 
veteran's asthma existed prior to service, and was not 
aggravated by service.   

The Board notes that the service medical records indicate 
that upon entrance examination in March 1968, examination of 
the veteran's lungs and chest was normal.  The veteran 
reported that he did not have or ever have asthma.  Service 
medical records show that in June 1969, the veteran 
complained of asthma and he has been on Tedral.  An August 
1969 examination report indicates that the veteran reported 
that he had asthma, shortness of breath, and chronic cough.  
The veteran reported that in the past 5 years, he was treated 
at the Brig Clinic for asthma.  The examining physician noted 
that the veteran reported that he was told he had asthma in 
the past.  Examination of the lungs and chest was normal.  A 
November 1969 service medical record indicates that the 
veteran complained of asthma.  It was noted that the veteran 
has had asthma prior to enlistment and the veteran has had 
three attacks in the last month.  It was noted that the 
veteran was on Tedral and used a medihaler.  The veteran was 
sent for a consultation.  

A November 1969 consultation report indicates that the reason 
for the request was that the veteran had a long history of 
asthma.  He had been on numerous medications including Tedral 
and medihaler.  The veteran has had three episodes of asthma 
in last month and the last one was in the morning.  Physical 
examination revealed inspiration and expiration wheezes and 
rhonchi.  The consultation report indicates that the veteran 
had a history of asthma since childhood.  It was noted that 
the veteran has been in the Republic of Vietnam for three 
months and in the last month, he has had three episodes of 
asthma (shortness of breath, full feeling in the chest).  
Physical evaluation was within normal limits except for 
slight wheezing in both lung bases.  Chest film showed 
increased bronchial markings in both lungs.  The impression 
was asthma, unfit for duty in Vietnam.  It was recommended 
that the veteran be medivaced to PACOM.  

The veteran underwent a Medical Board examination in January 
1970.  The report indicates that the veteran had been in 
service for 20 months and he was originally admitted to the 
sick list at the 1st Medical Battalion, DaNang, Republic of 
Vietnam, on November 17, 1989 with the diagnosis of bronchial 
asthma, existed prior to service.  The report indicates that 
interview with the veteran and review of his health records 
revealed that while an infant, the veteran developed 
respiratory difficulty and was seen and treated frequently in 
emergency room of civilian hospital.  His symptoms of 
wheezing and dyspnea were most severe between the ages of 14 
and 16 years.  He does recall having attacks of what he was 
told was acute bronchitis with fever, at the age of 16 years, 
requiring antibiotics for treatment.  During the period of 
recruit training at Camp Pendleton, California, he would 
self-medicate himself with over-the-counter antihistamines.  
Each time he was seen at sick call at the dispensary, there 
were no findings to suggest asthma.  During the three months 
he was stationed in Vietnam, he would wheeze frequently, 
especially in the early morning which would clear by midday.  
He would control his symptoms by the use of a medihaler and 
only on one occasion could he recall being helped by his 
colleagues.  He was transferred from the 1st Medical 
Battalion on the day of admission in the U.S. Naval Hospital, 
Guam, where he remained for 11 days.  While stationed at this 
facility, he remained relatively asymptomatic.  

The Medical Board report indicates that family history 
revealed that both an older and younger sister as well as the 
veteran's deceased father have an asthma history.  Past 
history revealed that he has been had found to be allergic to 
feathers and dust during a previous evaluation.  

The report indicates that the veteran underwent physical 
examination. Examination of the head, eyes, ears, nose, 
throat, and neck was unremarkable.  Examination of the chest 
revealed clear lung fields and no wheezing or rales could be 
heard.  Examination of the heart and abdomen was normal.  The 
remainder of the examination was entirely within normal 
limits except for acne about the face.  Pertinent laboratory 
values were either normal or negative.  A timed vital 
capacity before and after medication with bronchial dilators 
was within normal limits.  

The Medical Board report indicates that it was the opinion of 
the Medical Board that the diagnosis of recurrent bronchial 
asthma was appropriate and that the veteran has received the 
maximum hospital benefits.  The Medical Board determined that 
the veteran was unfit for duty by reason of a condition which 
existed prior to enlistment and was not aggravated by 
service.  It was recommended that he be discharged from the 
U.S. Marines Corps.  

In essence, the veteran is contending through his 
representative that the March 1990 rating decision was 
clearly and unmistakably erroneous because the VA did not 
correctly apply the existing law at that time and did not 
properly apply the presumption of soundness.  The veteran and 
his representative allege that VA did not apply the clear and 
unmistakable evidence standard which they, assert, is 
required of the VA to rebut the presumption of soundness, and 
there was no clear and unmistakable evidence of record to 
rebut the presumption of soundness.  

The Board finds that the correct facts, as they were known at 
the time, were before the RO and the RO correctly applied the 
statutory and regulatory provisions at the time of the March 
1990 rating decision.  The statues and regulations in effect 
at that time required clear and unmistakable evidence 
demonstrating that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service in order to rebut the presumption of soundness.  See 
38 U.S.C.§ 311; 38 C.F.R. § 3.304.  The Medical Board report 
is medical evidence that supports the RO's decision.  
Reasonable minds can conclude that the January 1970 Medical 
Board report was clear and unmistakable evidence that the 
asthma existed before enrollment and was not aggravated by 
service.  It is clear from the Medical Board report that the 
Medical Board reviewed and considered the veteran's medical 
history before service and considered the veteran's medical 
history in service.  The veteran underwent physical 
examination.  The physicians are competent to render a 
medical opinion as to the inception and degree of severity of 
the asthma.  This medical opinion is entitled to considerable 
weight and there was no contrary medical opinion of record at 
that time.  Regarding whether or not the Medical Board report 
can be considered to be clear and unmistakable evidence that 
the asthma preexisted service and was not aggravated by 
service, the Board notes that a disagreement with how the 
facts were weighed or evaluated is inadequate to raise the 
claim of CUE.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).   

The veteran and his representative also contend that the RO 
committed CUE because the RO relied only on the reported 
history of the veteran when concluding that the asthma pre-
existed service and was not aggravated by service.  A 
disagreement as to how facts were weighed does not constitute 
CUE.  Russell, supra.  The Board also points out that the 
Medical Board report is medical evidence that supports the 
RO's decision.  Prior to the Medical Board reaching its 
conclusions, the veteran was examined and his medical history 
was considered.  The law and regulation in effect at the time 
of the March 1990 rating decision do not prohibit 
consideration of reported medical history.  38 C.F.R. § 3.304 
(1989) indicates that history of the disease or injury will 
be considered with all other material evidence in 
determinations as to inception.  It is clear from the 
notations in the Medical Board report that the Medical Board 
considered the veteran's reported medical history of the 
asthma in addition to the veteran's medical treatment in 
service and the findings of the physical examination.  

The veteran's representative argues that the VA did not 
correctly apply the presumption of aggravation.  38 U.S.C. § 
353 indicates that a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  In the March 1990 rating decision, the RO found 
that the medical evidence showed that the asthma was not 
aggravated.  There is evidence at the time of the March 1990 
rating decision to support this finding.  The Medical Board 
report specifically found that the asthma had not been 
aggravated.  There was no other evidence of record which 
showed that the asthma was aggravated by the veteran's period 
of service.  Thus, the Board finds that the RO applied the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  Regarding whether the veteran considers 
the Medical Board report to be sufficient evidence of 
aggravation, the Board again notes that a disagreement with 
how the facts were weighed or evaluated is inadequate to 
raise the claim of CUE.  Russell, supra.   

The Board finds that, based on the medical evidence then of 
record, reasonable minds could conclude there was clear and 
unmistakable evidence that the veteran's asthma pre-existed 
service and was not aggravated during service.  The Board 
cannot say that it was "undebatable" that the RO's decision 
in March 1990 contained error in failing to grant service 
connection for asthma.  There was evidence on which the RO 
could and did rely, particularly the service medical records 
and the Medical Board examination.  Put another way, evidence 
then of record supported the RO's conclusion that the 
veteran's asthma preexisted service and was not aggravated 
during service, and service connection was not warranted.  
The Board finds that the veteran's arguments, without more, 
do not show that the March 1990 rating decision contained 
CUE.

For the above reasons, the Board finds that the rating 
decision of March 1990, which denied entitlement to service 
connection for asthma was adequately supported by the 
evidence then of record and the statutory and regulatory 
provisions which existed at the time of the March 1990 rating 
decision were correctly applied.  Therefore, the Board 
concludes that such determination did not constitute clear 
and unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).


ORDER

The March 1990 determination of the agency of original 
jurisdiction denying service connection for asthma may not be 
reversed or amended on the basis of CUE.  The appeal is 
denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


